Citation Nr: 1733729	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the docket of the United States Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran honorably served on active duty in the U.S. Coast Guard from December 1942 to December 1946.

This matter originally came before the Board on appeal from a September 2013 rating decision of the VA Regional Office (RO) in Waco, Texas, which denied the claim for service connection.  The Board previously considered the claim in September 2015, at which time it was reopened and remanded for additional development.  The Board also considered the claim in June 2016, on which occasion it remanded the claim for additional development.  The Board finds that the agency of original jurisdiction substantially complied with the Board's remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (per curiam); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, 287 F.3d 1377 (2002).  For example, in furtherance of the Board's most recent remand instructions, the Veteran was asked to identify additional outstanding evidence and to complete and return authorization forms so VA can request treatment records from 1990 at Hawthorne Hospital in Hawthorne, California, and any emergency facility treatment records since 2003; he did not respond to this inquiry.

In his June 2015 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge by live videoconference.  In an August 2015 telephone call, the Veteran informed VA that "he does not want to go to a travel board hearing" and that he "wants his claim sent to Washington so that a decision can be made."  In response, VA informed the Veteran that his file would be sent to Washington, DC and to expect a decision in the near future.  The Veteran did not subsequently request a Board hearing.  Accordingly, the Board interprets the Veteran's August 2015 telephone contact as a withdrawal of his request for a Board hearing.  There is no further obligation to provide the Veteran with such a hearing.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

The competent and probative evidence does not show a current psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD and anxiety disorder, have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts being physically attacked during service and that on another occasion he was sexually assaulted.  The Board acknowledges the Veteran's statements regarding the personal assaults in service; however, the Board finds it unnecessary to make a finding on an in-service event as the appeal fails for lack of a current psychiatric disorder.  The reason for this decision follows.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In July 2009, the RO sent a letter to the Veteran providing appropriate notice.  No additional notice is required.

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  Most recently, in July 2016 VA mailed out a letter to the Veteran requesting that he complete VA Forms 21-4142 and 21-4142a, which are necessary for VA to request treatment records from 1990 at Hawthorne Hospital in Hawthorne, California, and any emergency facility treatment records since 2003; 
he did not respond to this inquiry.

Moreover, VA provided an examination and medical opinions for the Veteran in November 2015 and January 2017.  The Board notes that the January 2017 VA examiner did not conduct a complete clinical evaluation because the Veteran refused such an evaluation, and insisted he did not have a mental health condition or disability.  The Board finds that the examination and opinions are adequate and further notes that its decisions are made after reviewing the entirety of the relevant medical and lay evidence, not on individual VA examinations.

As such, the Board will proceed to the merits of this appeal.

II.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Board finds that the weight of the evidence is against a finding of a current psychiatric disability, to include PTSD and anxiety disorder.

First, the Veteran underwent two evaluations by VA psychologists that showed no disability of PTSD or any other mental disorder under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 4th ed.) (2013) (DSM-5).  The November 2015 VA examiner opined that the Veteran did not have a current disability of PTSD or any other mental disorder under the 
DSM-5.  12/03/2015, VBMS entry, VA Examination, at 1, 6.  In an addendum to the November 2015 VA examination, another VA psychologist confirmed that the Veteran does not have a psychiatric disorder under the DSM-5.  01/09/2017, VBMS entry, Medical Opinion, at 4.

Second, although the December 2011 VA examiner diagnosed the Veteran with an unspecified anxiety disorder not otherwise specified, with a history of symptom-limited panic attacks without agoraphobia, medical records fail to establish that the Veteran sought treatment or complained about any such disorder after service.  
In fact, at the November 2015 VA examination, the Veteran indicated that he had never received mental health treatment.  12/03/2015, VBMS entry, VA Examination, at 3.  Rather, he had expressly declined a mental health screening appointment.  E.g., 12/30/2016, VBMS entry, Medical Treatment Records - Government Facility, at 3-4.  Moreover, the 2017 VA clinical psychologist stated that the 2011 diagnosis was based on self-report.  This psychologist heavily discounted the assessment made in December 2011 because it lack the use of objective assessment techniques such as psychological testing or records review or corroborate.  The Board finds the reason of the 2017 psychologist persuasive and places weight on the opinion as the report includes consideration of the pertinent mental health history and provides reasoning for the opinions provided.   

Third, while not determinative by itself, the Board notes that on more than one occasion, the Veteran stated that he has not had had a psychiatric disability.  During his January 2017 interview with the VA examiner, he stated on more than one occasion that he has no mental health condition or disability and that had never experienced a mental health condition.  01/09/2017, VBMS entry, Medical Opinion, at 2.  At the November 2015 VA examination, the Veteran emphasized that he did not have any psychological symptoms from the assaults he experienced while in the U.S. Coast Guard, but that he wished to be compensated for having experienced such assaults.  12/03/2015, VBMS entry, VA Examination, at 6.  He denied having problems with sleeping, eating, depressed or anxious mood, troubling memories or nightmares indicative of PTSD, hallucinations, or delusions.  Id.  Similarly, during a June 2002 medical assessment, the Veteran denied having panic-anxiety symptoms and did not indicate any mental health condition.  09/01/2009, VBMS entry, Medical Treatment Record - Government Facility, at 2.

The Board acknowledges that a note from January 1955 by an "attending physician" indicates a symptomatology of "nervousness," along with gastritis, hyperacidity, and rectal bleeding.  01/17/1955, VBMS entry, Notification Letter, at 2.  However, the note provides no other details on the finding and did not make a diagnosis.  Additionally, the Board finds it is not recent to the filing of this claim in 
December 2011, as it was created greater than 50 years ago.  Romanowsky, 26 Vet. App. at 294.

The Board notes that the June 2016 addendum instruction to the VA to evaluate the Veteran under both the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 4th ed.) (1994) (DSM-IV) and the DSM-5 was unnecessary.  Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 70 Fed. Reg. 45,093 (Aug. 4, 2014) (codified at 38 C.F.R. pt. 3-4).  Specifically, this rulemaking updated 
38 C.F.R., parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 because the DSM-IV had been rendered outdated upon the publication of the DSM-5 in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that

[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.

Id. (emphasis added).  In this case, the Veteran's appeal was certified to the Board in August 2015.  Therefore, an evaluation based only on the DSM-5 is warranted and another remand is not necessary.

The Board finds the preponderance of the relevant, competent evidence weighs against a finding of a current psychiatric disorder during or recent to the filing of this application for benefits.  In this regard, the evaluations of two VA psychologists, the absence of mental health treatment for the Veteran, and the Veteran's express assertions of having no psychiatric disability outweigh the findings of the December 2011 VA examiner and the attending physician in January 1955.  As such, the Board finds that the Veteran does not currently have a disability and the first element of service connection is not met.  Therefore, service connection for a psychiatric disability, to include PTSD and anxiety disorder, is not warranted.


ORDER

Service connection for a psychiatric disability, to include PTSD and anxiety disorder, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


